DETAILED ACTION
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance: 

Kamath et al. (US 10,224,884) and Malevsky (US 10,712,875) are considered as the closest prior art to the claimed invention. Kamath et al. (Fig. 8) discloses a circuit, comprising: a junction diode circuit 814; two capacitors 816 & 830; a variable capacitor 824, an amplifier 802; and a plurality of switches (S1, S2, 820, 828) (col. 6, lines 4-27). Malevsky (Figs. 1-2) discloses a switched-capacitor based bandgap reference and thermal sensor, comprising: a forward biased diode circuit 101; a switch-capacitor based sampler(s) 102 which samples the diode voltage (Vbe) and converts the diode voltages to a reference signal (Vbg), sigma-delta ADC 103, and counter 104. The forward biased diode circuit 101 as shown in Fig. 2 that comprises one or more diodes and current sources and the switch-capacitor sampler 102 comprises a plurality of capacitors and switches (line 35 of col. 3 to line 62 of col. 4). 

	Regarding claims 21-30, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a switch network including: first switches coupled between the first terminal of the adjustable capacitor and the first and second outputs of the adjustable diode circuit; and second switches coupled between the first terminal of the first capacitor and one of the first output or the second output of the adjustable diode circuit; and an amplifier having an input coupled to the first terminal of the second capacitor and to the second terminals of the adjustable capacitor and the first capacitor” is not found in the prior art of record. Therefore, the claims are allowed.

Regarding claims 31-34, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “an amplifier having an input coupled to the second terminals of the first and second capacitors and to the second terminal of the adjustable capacitor, and having an output, in which the circuit is configured to provide a signal, at the output of the amplifier, indicating a mismatch of a ratio between capacitances of the first capacitor and the adjustable capacitor, in which the signal indicating the mismatch is responsive to a first voltage at the first terminal of the first capacitorPage 4 of 7Docket No.: T90995US03CONAmendment After NOA dated: April 6, 2022 Application No.: 17/205,555and a second voltage at the first terminal of the second capacitor” is not found in the prior art of record. Therefore, the claims are allowed.

Regarding claims 35-40, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “ a first integrator circuit, including: a first switched capacitor circuit, including: a first capacitor having first and second terminals; a second capacitor having a first terminal; an adjustable capacitor having first and second terminals; first switches coupled between the first terminal of the adjustable capacitor and the first and second outputs of the adjustable diode circuit; and second switches coupled between the first terminal of the first capacitor and one of the first output or the second output of the adjustable diode circuit; and a first amplifier having an input coupled to the first terminal of the second capacitor and to the second terminals of the adjustable capacitor and the first capacitor, and having an output…” is not found in the prior art of record. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809